                        Case
Beware the long arm of the U.S. 3:19-cv-01025-WHO
                                courts|Canadian Lawyer MagDocument        8-1   Filed 03/26/19 Page 1 of 4
                                                                            https://www.canadlanlawyermag.com/author/margaret-l-waddell/...




          Beware the long arm of the U.S. courts
          Trials & Tribulations

          December 8, 2014 ) Written By Margaret L. WaddeLL




                                                                          The United States Court of Appeals for the First
                                                                          Circuit has confirmed that courts can take "long
                                                                          arm"jurisdiction over a Canadian resident
                           ^                                              corporation, even when the company has no
                                                    HHjk                  physical presence in the American jurisdiction, and
                   '
                   "               ^ ^                                    the only contact between the parties was by
                                                                          electronic and telephone communications across



                                               **                         C.W. Downer & Co. v. Bioriginal Food & Science Corp.
                                      ^                     I             reflects the contemporary view of American courts
                                          '              f                that actual presence in the U.S. is not required for
                           jijL ' ^                     f                 the court to assume jurisdiction over a foreign
                                                    jF                    domiciled defendant. It reflects the modern reality
                           JKM                      k                     that in a world economy, business is often
                                                                          conducted on a remote basis through mail, e-mail,
                                                                          internet, and telephone communications, without
                                                                          the contracting parties ever being present in the

                                              -'y '                       same location. Hence the courts must remain
                                  ^                                       flexible in the application of the law to reflect
                       r              L                                   current commercial transactions.


                                                                          The case also stands as a reminder to contract

          drafters of the importance of using precise language when jurisdiction clauses are included as a term of the
          agreement.




                We've updated our Privacy Statement. Before you continue, please read our new Privacy Statement and
                                                    familiarize yourself with the terms.




                                                                                                                         3/23/2019, 5:49 PM
Case 3:19-cv-01025-WHO Document 8-1 Filed 03/26/19 Page 2 of 4
Case 3:19-cv-01025-WHO Document 8-1 Filed 03/26/19 Page 3 of 4
Case 3:19-cv-01025-WHO Document 8-1 Filed 03/26/19 Page 4 of 4
